. .      I



  ..     i
  <




         WlEL    WILfsON
       A-l-roRNEY CazNERAL            August 21, 195%

             Honorable Burney Walker.      Opinion No. WW-687
             Criminal District Attorney
             McLennan County               Re:   Proper method of taxing
             Waco, Texas                         bank stock under sub-
                                                 mitted facts.
              Dear Mr. Walker:
                       You have requested,that we ad.viseyou on the
              following question:
                       *If a national bank does not include the
                   market value of its real estate In ascertaining
                   the value of the assets of said bank for pur-
                   poses of the annual statement of assets, should
                   they be allowed to deduct the assessed value of
                   said real estate from the assets when arriving
                   at the value of the bank stock for determining
                   tax liabllity~?"
                        In City of Abilene v/Meek, 311 S.W.2d 654 (Tex.Clv.
              App. 1958, .error.ref: ,;the court wasconcerned with the
              meaning of Article 71 6, Vernonl~sCivil Statutes, which reads
              In part as:follows:
                       "Every banking corporation, State or national,
                   doing business In this State shall, in the city
                   or town in which it Is located, render its real
                   estate to the tax assessor at the time and In the
                   manner requlred~of individuals. At the time of
                   making such rendition the .presldent or some other
                   officer of said bank shall file with said asses-
                   sor a sworn statement showing the number and
                   amount of the shares of said bank, the name and
                   resld,enceof each shareholder, and the number and
                   amount of shares owned by him. Every shareholder
                   of said bank shall, In the city or town where
                   said bank is located, render at their actual value
                   to the tax assessor all ahares owned by him in
                   Such bank; and in case of his failure so to do,
                   the assessor shall assess such unrendered shares
                   as other unrendered property. Each share In such
                   bank shall be taxed only for the difference be-
                   tween Its actual cash value and the proportionate
                   amount per snare at which its real estate 1s
.   .




        Honorable EUrney Walker, Page 2           (OpiMon 30. WW687)


             assessed.          Nothing herein shall
             be so const&& ‘as to tax national or State
             banks, or the Ehareholders thereof, at a
             greater rate than is assessed against other
             moneyed capital In the hands of individuals.”
             (Emphasls supplied.)
                 The court stated,that the statute was plain and
        unambiguous and that each share should be taxed only,for the
        difference between Its actual cash value and the proportion-
        ate amount per share at which Its real estate was assessed.
        In determining the value of the real estate, the city was
        required to accept its own assessed value thereof rather than
        the value as shown in the statement of the condition of the
        bank filed with the Comptroller.
                 In Opinion No. WW-439. this office held that In
        determining the value of bank stock the assessment should be
        based upon the fair cash market value of the stock rather
        than the value that would be obtained by adding the value of
        the capital stock, t~heamount of surplus, undivided profits
        or reserve funds and dividing this by the number of shares
        of stock. Articles 7149 and 7174, V.C.S., deal with ,valua-
        tion and read, respectively, in part as follows:

              . . . .,
             ” 1Value. I--the:,term,‘true and full value,’
             wherever ,’used shall be held to mean the fair
             market value, in cash, at the place where the
             property to which the term is applied shall
             be at the time of assessment, being the price
             which could be obtained therefor at private
             sale, and not at forced or auction sale.”
             1,. . .

            “In determining the true and full value of real
            and personal property the assessor shall not
            ad,opta lower or different standard of value
            because the same is to serve is a basis of tax-
            ation, nor shall he adopt as a criterion of
            value the price for which such property would
            sell at auction or a forced sale or in the ag-
            gregate with all the property,In his county; but
            he shall value each tract or lot by Itself, and
            at such sum and price as he believes the same to
            be fairly worth in money at the time such assess-
            ment Is made.”
     .



..   5




         Honorable Gurney Walker, Page 3          (Opinion No. ~~-687)


                   It has been held that there is no substantial
         difference in the terms (1) market value, (2) fair market
         value, (3) cash market value, (4) fair cash market value
         and (5) reasonable cash market value as these terms are
         used in the various constitutional and statutory provisions
         pertaining to value for the assessment of taxes, -West
         Texas Hotel Co. v. City of El Paso, 83 S;W.2d 772 (Tex.Clv.
         App. 1335, error dism.).
                  Section 20 of Article VIII of the Texas Constitu-
         tion contemplates that all property in a county may be
         assessed at 100% of its fair cash market value; it has been
         uniformly held by the courts that a lesser percentage may
         be used where such percentage is uniformly applied to all
         property, both real and personal. This for the reason that
         the equality and uniformity of taxation required by Section
         1 of Article VIII of the Constitution has been satisfied.
         City of El Paso et al v. Howze, 248 S.W. 99 (Tex.Civ.App.
         1923, e-Clark,                       158 S.W.2d 565 (Tex.
         Civ.App. 1942, error=,     w.0.m.).
                  You are therefore advised that the assessment of
         the tax on the bank stock should be based upon the actual
         cash value of such stock less the proportionate amount per
         share of the actual cash value of the real estate owned by
         the bank. If an evaiuation of less than .lOO$ is used for
         some of the property within the county, it must be equally
         and uniformly applied to ~a11 taxpayers and property within
         the county.     *,
                                 SUMMARY
                      The assessment  for ad valoreratax'
                 purposes of bank stock should be based
                 upon the actual cash value of such stock
                 less the proportionate amount per share
                 of the actual cash value  of the real
                 estate owned b.? the bank. If an svalua-
                 tion of less than 100% is~uned~ for some
                 of the property~within the county~,it
                 must be equally and uniformly applied to
                 all taxpayers and property within the
                 county.
                                    Very truly yours,

                                    WILL WILSON
                                    Attorney General
Honorable Burney Walker, Page 4     (Opinion No. ~~-687)




MMP:bct
APPROVED:
OPINION COMMITTEE:
Geo. P. Blackburn, Chairman
C. K. Richards
J. Arthur Sandlln
Howard Mays

REVIEWED FOR THE ATTORNEY GENERAL
By: W. V. Geppert